This is an original application for the writ of habeas corpus
filed in this court on the 27th day of April, 1912. The petition alleges that Charles Chandler was unlawfully restrained of his liberty at the time in the county jail of Ottawa county. It appears that he had been tried before a justice of the peace on a misdemeanor charge and had been committed and was at the time in the custody of the sheriff, the commitment requiring him to pay a fine of $25 and the service of thirty days in the county jail. The petition was never presented to any member of this court for the purpose of securing bail pending the determination of the same, and the attention of the court was not called to the matter. More than twelve months having elapsed since the filing of the petition and a much longer period than that for which the prisoner could have been confined, no good purpose can now be served by discussing the propositions the petition intends to raise. No briefs were ever filed on behalf of petitioner and no appearance made for argument, or otherwise. It is evident that the cause has been abandoned. It is the duty of counsel applying for the writ of habeas corpus to present their petition to the court or some member thereof when the same is filed. If this is not done the application is placed on the docket and reached in the due course of business. These petitions should have been determined a year ago and would have been if counsel had followed these suggestions. The petition is dismissed for failure to prosecute.